Third District Court of Appeal
                               State of Florida

                           Opinion filed May 27, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                          Nos. 3D12-2948; 3D12-2850
                          Lower Tribunal No. 06-5240
                              ________________


                               Benito Santiago,
                           Appellant/Cross-Appellee,

                                        vs.

                            The State of Florida,
                           Appellee/Cross-Appellant.



      Appeals from the Circuit Court for Miami-Dade County, Ellen Venzer,
Judge.

      Carlos J. Martinez, Public Defender, Kathryn J. Strobach and James Moody,
Assistant Public Defenders, for appellant/cross-appellee.

     Pamela Jo Bondi, Attorney General, and Linda S. Katz, Assistant Attorney
General, for appellee/cross-appellant.


Before SUAREZ, SALTER, and SCALES, JJ.

      PER CURIAM.
                  On Motions to Stay Mandate, and for Remand

      After review of the motions to stay mandate and for remand, we withdraw

the opinion filed on February 11, 2015, on our own motion and substitute the

following in its place. See Bayron v. State, 921 So. 2d 719 (Fla. 3d DCA 2006).

      As foreshadowed in our opinion issued February 11, 2015, the Supreme

Court of Florida has now definitively addressed the juvenile sentencing issues

which arose in the aftermath of Miller v. Alabama, 132 S. Ct. 2455 (2012), and

Graham v. Florida, 560 U.S. 48 (2010).       In Horsley v. State, 40 Fla. L. Weekly

S155 (Fla. Mar. 19, 2015), the Supreme Court rejected the sentencing arguments

advanced by Santiago and by the State in these consolidated appeals.1

      Horsley was issued after the parties in these cases filed and responded to

motions for rehearing and rehearing en banc directed to our February 11, 2015,

opinion. We initially denied those motions, but upon consideration of Santiago’s

motion to stay issuance of the mandate, the State’s response, and Santiago’s reply,

we grant the motion to stay issuance of the mandate and we remand this case to the

trial court for resentencing in conformance with Horsley and the pertinent

provisions of Chapter 2014-220, Laws of Florida.2

1 The State appealed Santiago’s sentence in Case No. 3D12-2850, and Santiago
appealed his conviction and sentence in Case No. 3D12-2948. We consolidated
the appeals for all purposes.
2 The relevant provisions of Chapter 2014-220 have been codified in sections
775.082, 921.1401, and 921.1402, Florida Statutes (2014).

                                         2
         In doing so, we affirm Santiago’s conviction (as indicated in our opinion of

February 11, 2015), but we reverse the term of years sentences. We reject the

State’s argument that we should deny Santiago’s motion to stay the mandate and

leave undisturbed his existing term of years sentences, allowing him to challenge

the legality of the sentences in a later motion under Florida Rule of Criminal

Procedure 3.800. In Horsley, the Supreme Court of Florida clarified that Chapter

2014-220 could and would be applied to juvenile sentences controlled by Miller—

even in those cases in which the underlying crime was committed before the

effective date3 of Chapter 2014-220.

         Affirmed in part, reversed in part, and remanded for resentencing in

conformance with Horsley, 40 Fla. L. Weekly S155, and Chapter 2014-220, Laws

of Florida.




3   July 1, 2014.


                                           3